USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 1 of 17


    Case: 16-4258     Document: 00713478397                     Filed: 09/03/2019           Pages: 17   (1 of 20)




                                               In the

                    United States Court of Appeals
                                 For the Seventh Circuit
                                     ____________________
             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269
             UNITED STATES OF AMERICA,
                                                                    Plaintiff-Appellee,
                                                  v.

             IVAN BRAZIER,
             LINDANI MZEMBE, and
             DEREK FIELDS,
                                                              Defendants-Appellants.
                                     ____________________

                       Appeals from the United States District Court for the
                         Northern District of Indiana, South Bend Division.
              Nos. 15-cr-87-3, 15-cr-87-2, and 15-cr-87-1 — Robert L. Miller, Jr., Judge.
                                     ____________________

                    ARGUED APRIL 5, 2018 — DECIDED AUGUST 12, 2019
                                     ____________________

                 Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
                 HAMILTON, Circuit Judge. In the early hours of September
             8, 2015, in South Bend, Indiana, appellants Ivan Brazier, Derek
             Fields, and Lindani Mzembe kidnapped, shot, and ruthlessly
             beat Adrian Harris as he left his home. Charged with federal
             kidnapping and ęrearms crimes, the three defendants were
             tried and sentenced separately, but their appeals have been
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 2 of 17


    Case: 16-4258    Document: 00713478397             Filed: 09/03/2019        Pages: 17   (2 of 20)




             2           Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

             consolidated. The defendants do not challenge their convic-
             tions for the underlying crimes of kidnapping or holding Har-
             ris for ransom, and the two defendants convicted of being fel-
             ons in possession of ęrearms do not challenge those convic-
             tions. Defendants Fields and Mzembe were also convicted
             and sentenced under 18 U.S.C. § 924(c) for using and dis-
             charging ęrearms during a crime of violence. The district
             court complied with circuit law applicable at the time of its
             decisions. Later decisions by the Supreme Court and this
             court, however, require us to reverse Fields’ and Mzembe’s
             convictions and sentences under § 924(c). We also conclude
             both of their cases should be remanded for resentencing.
             Those defendants have raised other challenges to their sen-
             tences that either are moot in light of our decision on the
             § 924(c) charges or fail to show any error or abuse of discre-
             tion by the district court. We also aĜrm Brazier’s sentence.
             I. Factual Background and Procedural History
                 A. Shooting, Kidnapping, and Ransom Demands
                 Around 3:30 a.m. on September 8, 2015, Ivan Brazier,
             Derek Fields, and Lindani Mzembe aĴacked Adrian Harris as
             he approached his car, which was parked in front of his home.
             The defendants demanded money from Harris and beat him
             with their guns. While picking Harris up from the ground,
             one defendant accidentally shot him. The bullet broke apart
             in Harris’s arm. Part of it went through his arm, and other bits
             lodged in his elbow.
                The defendants drove Harris and his car to Brazier’s house
             where they used duct tape to bind, blindfold, and gag him. At
             Brazier’s, the defendants continued to pistol-whip Harris and
             demanded money. Nearly three hours into the kidnapping,
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 3 of 17


    Case: 16-4258    Document: 00713478397             Filed: 09/03/2019        Pages: 17   (3 of 20)




             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269             3

             the defendants forced Harris to call his sister and ask for a
             ransom. He said, “I need some money, they got me.” His sis-
             ter collected roughly $3,000 from friends and delivered it to a
             house near Brazier’s. As two of the defendants went to get the
             ransom, Brazier continued to beat Harris, kicking him, pour-
             ing alcohol on his wounds, and twisting his injured arm.
             When the other two returned, the defendants demanded
             more money from Harris and continued to torture him. Harris
             again called his sister, pleading, “Please, Sis. Hurry up. Hurry
             up. I can’t take it anymore.”
                 After the second telephone call, Harris had trouble breath-
             ing because of his broken nose and swollen mouth. One at-
             tacker noticed Harris taking irregular breaths and became
             concerned that he would die in the house. Hearing this, Har-
             ris thought he might have a way out. He began “breathing
             funny” on purpose, and one defendant said, “He can’t die in
             here.” The defendants decided to drop him in an alley. They
             cut the duct tape from his hands and feet but kept him blind-
             folded. Harris asked a man on the street to help. Police were
             dispatched at 8:53 a.m. They arrived, and an ambulance took
             Harris to a hospital.
                 Less than one hour before the defendants released Harris,
             a police oĜcer had received a tip from a conędential inform-
             ant that Fields had kidnapped someone. As police gathered
             more information on the kidnapping, the oĜcer who received
             the tip saw a car drive in front of him with Fields and Mzembe
             riding as passengers around 9:00 a.m. The oĜcer stopped the
             car and detained its passengers. The driver—not Fields or
             Mzembe—agreed to allow the police to search the car. They
             found a pair of bloody gloves, Harris’s car keys, and a black
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 4 of 17


    Case: 16-4258    Document: 00713478397              Filed: 09/03/2019        Pages: 17   (4 of 20)




             4           Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

             mask. The police also obtained a search warrant for Brazier’s
             residence.
                 B. Trials and Sentencing
                 A federal grand jury indicted the defendants on charges of
             kidnapping, making a ransom demand, possessing a ęrearm
             in furtherance of a crime of violence, and being felons in pos-
             session of ęrearms. See 18 U.S.C. § 875(a) (ransom demand);
             § 922(g)(1) (felon in possession of ęrearm); § 924(c)(1)(A)(iii)
             (possessing ęrearm during and in furtherance of crime of vi-
             olence); § 1201 (kidnapping). In three separate trials, juries
             convicted Fields and Mzembe on all counts and convicted
             Brazier on only the kidnapping and ransom charges.
                Brazier was tried and sentenced ęrst. One issue under the
             Sentencing Guidelines was how to categorize Harris’s injuries
             under U.S.S.G. §2A4.1(b)(2)(A), which adds four levels for
             “permanent or life-threatening bodily injury,” two levels for
             “serious bodily injury,” or three levels for something in be-
             tween. Brazier argued that he should not receive a four-level
             enhancement because the injury Harris suěered was not per-
             manent or life-threatening. The court overruled the objection,
             explaining that the defendants had denied Harris medical
             care for his serious injuries and applying a four-level increase.
             The court sentenced Brazier to a total of 444 months in prison,
             with consecutive prison terms of 240 months for kidnapping
             and 204 months for demanding a ransom.
                 The court sentenced Mzembe to a total of 528 months in
             prison. The sentence included a combined 408 months for kid-
             napping, demanding a ransom, and being a felon in posses-
             sion of a ęrearm. The court then added a mandatory
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 5 of 17


    Case: 16-4258     Document: 00713478397                   Filed: 09/03/2019            Pages: 17   (5 of 20)




             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269                        5

             consecutive term of 120 months (ten years) under § 924(c) for
             discharging a ęrearm in furtherance of a crime of violence.
                 The court sentenced Fields to a total of 656 months in
             prison, with 536 months for the kidnapping, ransom, and
             felon-in-possession charges, plus a mandatory consecutive
             term of 120 months for his § 924(c) conviction. In imposing
             the 536-month prison term, the court applied a two-level en-
             hancement under § 2A4.1(b) because “a dangerous weapon
             was used” in the crime.
                 The district court also ordered all three defendants to pay
             more than $190,000 in restitution for Harris’s injuries.1 The
             court held Fields, Mzembe, and Brazier jointly and severally
             liable for that amount. Mzembe and Brazier objected to resti-
             tution under the Mandatory Victim Restitution Act on the the-
             ory that kidnapping is not a “crime of violence” subject to that
             Act. The district court accepted this argument but decided to
             order restitution under the Victim and Witness Protection
             Act, 18 U.S.C. § 3663.
             II. Analysis
                 The parties have briefed and argued a number of issues.
             Developments since the district court’s sentencings and our
             oral argument have reduced the number we must decide.
             First, we reverse the § 924(c) convictions and sentences for
             Mzembe and Fields because recent precedents establish that
             the underlying oěenses do not qualify categorically as crimes
             of violence under that provision. We then reject two Sentenc-
             ing Guideline challenges. Brazier alone argues that the district

                 1Of the total restitution amount, the court held that the first $61,491
             should be paid to Harris himself, with any additional funds paid to insur-
             ers who paid for his health care and related costs.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 6 of 17


    Case: 16-4258    Document: 00713478397              Filed: 09/03/2019        Pages: 17   (6 of 20)




             6            Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

             court erred in applying the guideline enhancement for life-
             threatening or permanent bodily injury. Fields’ challenge to
             the guideline enhancement for possessing a ęrearm is under-
             mined by our reversal of his § 924(c) sentence. Finally, we af-
             ęrm the district court’s restitution orders against all three de-
             fendants.
                 A. Section 924(c), Kidnapping, and Crimes of Violence
                 Fields and Mzembe challenge their convictions under
             § 924(c). That statute imposes a series of escalating mandatory
             minimum sentences for “any person who, during and in rela-
             tion to any crime of violence … uses or carries a ęrearm ….”
             18 U.S.C. § 924(c)(1)(A). Section 924(c)(3) provides two alter-
             native tests for a crime of violence:
                    For purposes of this subsection the term “crime
                    of violence” means an oěense that is a felony
                    and—
                    (A)has as an element the use, aĴempted use, or
                        threatened use of physical force against the
                        person or property of another, or
                    (B)that by its nature, involves a substantial risk
                        that physical force against the person or
                        property of another may be used in the
                        course of commiĴing the oěense.
             Subparagraphs (A) and (B) have become known more com-
             monly as the “elements clause” and the “residual clause,” re-
             spectively. Fields and Mzembe argue that they cannot be sen-
             tenced under § 924(c) since their kidnapping and ransom of-
             fenses do not categorically qualify as crimes of violence under
             the elements clause and because the residual clause is uncon-
             stitutional.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 7 of 17


    Case: 16-4258     Document: 00713478397                   Filed: 09/03/2019            Pages: 17   (7 of 20)




             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269                        7

                 Fields and Mzembe did not raise this argument at the time
             of their trials, so we review for “plain error.” Plain-error re-
             view requires the defendants to show (1) an error that has not
             been intentionally waived; (2) that the error was “plain—that
             is to say, clear or obvious;” (3) that the error “aěected the de-
             fendant’s substantial rights;” and (4) that the error “seriously
             aěects the fairness, integrity, or public reputation of judicial
             proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338,
             1343 (2016) (internal quotation marks omiĴed); United States
             v. Olano, 507 U.S. 725, 73238 (1993).
                 The defendants did not intentionally waive this argument,
             so we proceed to the second requirement that the error be
             plain. That inquiry asks whether the error is plain at the time
             of appellate consideration. Henderson v. United States, 568 U.S.
             266, 279 (2013). In United States v. Davis, 139 S. Ct. 2319 (2019),
             the Supreme Court resolved a circuit split and held that the
             residual clause in the § 924(c) deęnition of a crime of violence
             is unconstitutionally vague, so the defendants’ convictions
             cannot be upheld on that basis. The other way to satisfy
             § 924(c) is the elements clause, but we explained in United
             States v. Jenkins that kidnapping and holding a person for ran-
             som does not categorically satisfy the elements clause. 849
             F.3d 390, 393 (7th Cir. 2017). In short, kidnapping may be ac-
             complished without force, by “inveigling” or “decoying” a
             person without a threat of force, and by holding the person
             simply by locking him or her in a room, again without threat
             of violence. Id., quoting 18 U.S.C. § 1201(a).2


                 2 The 2017 decision in Jenkins was vacated by the Supreme Court and
             remanded for further consideration of the residual clause issue in light of
             Sessions v. Dimaya, 138 S. Ct. 1204 (2018). That issue was ultimately re-
             solved by the Supreme Court in Davis, and these later developments do
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 8 of 17


    Case: 16-4258     Document: 00713478397                    Filed: 09/03/2019            Pages: 17   (8 of 20)




             8             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

                 Under the categorical method of analysis that applies to
             both the elements and residual clauses of the deęnition of
             crimes of violence in 18 U.S.C. § 924(c), Mzembe’s and Fields’
             convictions for kidnapping and demanding ransom cannot
             support the mandatory consecutive sentences imposed under
             § 924(c). The categorical method focuses on the essential ele-
             ments of the counts of conviction, requiring courts in essence
             to focus on the least culpable conduct that could violate the
             relevant statutes, without considering the actual facts of the
             defendants’ conduct. In resentencing Mzembe and Fields on
             the remaining charges, however, the district court will of
             course be free to consider their actual conduct in exercising its
             judgment and discretion under 18 U.S.C. § 3553(a).
                 Mzembe and Fields ask that we limit any remand to vacat-
             ing only the sentences for the § 924(c) convictions, leaving in-
             tact the sentences for the underlying oěenses. That would ef-
             fectively cut ten years from Mzembe’s and Fields’ sentences
             without giving the district court the opportunity to reconsider
             any other aspects of their cases. Sentences for multiple of-
             fenses are generally treated as “packages,” so that when part
             of the package is removed on appeal, the district court may
             reconsider the overall sentencing package on remand. Pepper
             v. United States, 562 U.S. 476, 507 (2011), quoting United States
             v. White, 406 F.3d 827, 832 (7th Cir. 2005); see also United States
             v. Barnes, 660 F.3d 1000, 1007 (7th Cir. 2011); United States v.


             not cast any doubt on the Jenkins analysis of the elements clause as applied
             to kidnapping and ransom offenses. See United States v. Jackson,—F.3d—,
             2019 WL 3423363 (7th Cir. July 30, 2019) (deciding Jenkins’ appeal and re-
             lated cases in wake of Supreme Court decision in Davis, ordering resen-
             tencing without § 924(c) sentences). We have held these appeals for deci-
             sion until the Supreme Court resolved the issue decided in Davis.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 9 of 17


    Case: 16-4258   Document: 00713478397             Filed: 09/03/2019        Pages: 17   (9 of 20)




             Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269            9

             Rivera, 327 F.3d 612, 614–15 (7th Cir. 2003); United States v.
             Shue, 825 F.2d 1111, 1114 (7th Cir. 1987).
                 Mzembe and Fields argue that the general “package” rule
             should not apply here because of another feature of circuit
             law that has been overruled by the Supreme Court since they
             were sentenced. Before 2017, our circuit precedent held that a
             judge sentencing a defendant for a § 924(c) oěense and other
             related oěenses was not permiĴed to take into account the
             mandatory consecutive sentence under § 924(c) when decid-
             ing the sentence on the other oěenses. United States v. Rob-
             erson, 474 F.3d 432, 437 (7th Cir. 2007) (prohibiting discounts
             based on § 924(c) sentence in sentences for other convictions).
             The district court said here that it was complying with that
             rule when it sentenced Fields and Mzembe on the kidnap-
             ping, ransom, and felon-in-possession convictions. In Dean v.
             United States, however, the Supreme Court eěectively abro-
             gated our holding in Roberson and held that a sentencing court
             is not prevented from considering a mandatory minimum
             sentence under § 924(c) when deciding the sentence for un-
             derlying oěenses. 137 S. Ct. 1170, 1178 (2017). Dean held, in
             essence, that § 924(c) does not prevent the sentencing judge
             from considering multi-count sentences as a package.
                 Fields and Mzembe argue that because the district judge
             complied with the now-abrogated Roberson rule, there is no
             need for him to take a fresh look at their sentences on the un-
             derlying oěenses. The argument has logical force, to the eěect
             that two errors (each made by complying with controlling law
             at the time) oěset one another, so that a simple subtraction of
             120 months from their total sentences will ęx the problem en-
             tirely. Complicating maĴers, though, reversal of the § 924(c)
             convictions means that the two-level Sentencing Guideline
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 10 of 17


    Case: 16-4258      Document: 00713478397                    Filed: 09/03/2019            Pages: 17   (10 of 20)




              10            Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

              enhancement under U.S.S.G. § 2A4.1(b)(3) for use of a danger-
              ous weapon can properly apply to Fields and Mzembe. And
              complicating maĴers still further, the district court did not ap-
              ply that enhancement to Mzembe but did apply it to Fields.
              At the time of sentencing, it was an error to apply it to Fields
              in light of the § 924(c) conviction and sentence. Under U.S.S.G.
              § 2K2.4, cmt. n.4, courts should not impose a weapons en-
              hancement on an underlying crime when the defendant has
              also been convicted under § 924(c). Now that the § 924(c) con-
              victions and sentences are being vacated, however, the dis-
              crepancy is reversed: that enhancement will now apply to
              both Fields and Mzembe. Looking at the situation in its en-
              tirety, we conclude that there have been enough changes in
              the legal sentencing frameworks that apply to both Fields and
              Mzembe that complete resentencing for both defendants is
              the appropriate course here.3
                   B. Sentencing Guideline Issues
                       1. Life-Threatening Injury Enhancement for Brazier
                  Next, we consider the district court’s application of two
              guideline enhancements the district court applied to Brazier
              and Fields at sentencing. In applying the Sentencing Guide-
              line for kidnapping, the district judge applied a four-level sen-
              tencing enhancement under U.S.S.G. § 2A4.1(b)(2)(A), ęnding
              that Harris suěered a life-threatening bodily injury. Brazier
              argues that he should have received only a two- or three-level
              enhancement because Harris’s injuries were not actually life-


                   3Because the convictions under § 924(c) cannot stand in the wake of
              Davis and Jenkins, we need not address defendants’ arguments that the
              district court erred under Alleyne v. United States, 570 U.S. 99 (2013), and
              Dean v. United States, 137 S. Ct. 1170 (2017).
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 11 of 17


    Case: 16-4258     Document: 00713478397                 Filed: 09/03/2019        Pages: 17   (11 of 20)




              Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269                 11

              threatening. The judge’s characterization of those injuries as
              life-threatening at sentencing was a factual ęnding that we re-
              view for clear error. United States v. Snyder, 865 F.3d 490, 499
              (7th Cir. 2017).
                  The district court did not clearly err in ęnding that Har-
              ris’s injuries were life-threatening. The Guidelines deęne a
              life-threatening injury in a way that focuses on the dangers
              posed by kidnapping, and which was realized here:
                     “Permanent or life-threatening bodily injury”
                     means injury involving a substantial risk of
                     death; loss or substantial impairment of the
                     function of a bodily member, organ, or mental
                     faculty that is likely to be permanent; or an ob-
                     vious disęgurement that is likely to be perma-
                     nent. In the case of a kidnapping, for example, mal-
                     treatment to a life-threatening degree (e.g., by denial
                     of food or medical care) would constitute life-threat-
                     ening bodily injury.
              U.S.S.G. 1B1.1, cmt. n.1(K) (2018) (emphasis added). Under
              this deęnition, the enhancement in § 2A4.1(b)(2)(A) can apply
              even if the injuries inĚicted on the victim would not, if
              properly treated, cause death on their own. The enhancement
              can also apply when defendants have inĚicted serious harm
              and have exacerbated those injuries to create a risk of death
              by denying a victim medical treatment for those injuries.
                 The facts in this case would not necessarily have required
              the full four-level enhancement, but they provide suĜcient
              support for the district court’s factual ęnding that it should
              apply. One defendant shot Harris in the arm. The defendants
              then beat Harris on the head, repeatedly and with their guns,
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 12 of 17


    Case: 16-4258      Document: 00713478397                   Filed: 09/03/2019            Pages: 17   (12 of 20)




              12            Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

              and kicked him as he lay helpless and bound on the Ěoor.
              They aggravated his gunshot wound by pouring alcohol on it
              and yanking on his injured arm. After this abuse, Harris “got
              to breathing funny,” and only after one of the defendants said,
              “He can’t die in here” did they release him. Even though the
              defendants thought Harris might be dying, they did not take
              him to a hospital. Instead, they dumped him in an unfamiliar
              alley. The person who called for emergency help for Harris
              described his appearance: “He was drenched in blood. …
              [H]is shirt was all covered and everything. … He was kind of
              just walking around in a daze.” Harris’s blood was found in
              Brazier’s kitchen on the Ěoor, wall, and refrigerator.
                 Given the denial of medical care to the gunshot wound,
              the beatings, Harris’s trouble breathing, and the blood found
              covering his body as well as at several scenes and on items
              found by investigators, the district court made the reasonable
              determination that Harris sustained life-threatening injuries.4
                  Brazier contests none of these facts, but he argues in eěect
              that Harris’s injury could have been worse. He also cites cases
              showing that the lines between the diěerent-level enhance-
              ments under similar guideline provisions for diěerent levels
              of injury are not sharp and that appellate courts stick to the
              deferential review of such ęndings under the clear-error
              standard. E.g., United States v. Eubanks, 593 F.3d 645, 651–52
              (7th Cir. 2010) (aĜrming district court’s assessment of

                   4 On this record, the judge could have found in the alternative that
              Harris suffered permanent injury, which the Guidelines treat the same as
              a life-threatening injury. The defendants not only shot Harris, they also
              aggravated the injury considerably. And at the time of Brazier’s trial, ten
              months after the kidnapping, Harris still could not use or straighten his
              arm.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 13 of 17


    Case: 16-4258     Document: 00713478397               Filed: 09/03/2019         Pages: 17   (13 of 20)




              Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269               13

              severity); United States v. Samuels, 521 F.3d 804, 816 (7th Cir.
              2008) (same, collecting cases, all but one of which aĜrmed
              district court ęndings). These cases do not show, as Brazier
              argues, that Harris’s injuries must be characterized as serious
              rather than life-threatening. If the district court had used a
              two- or three-level enhancement, that might also have been a
              reasonable application of the Guidelines, but the district court
              did not clearly err in applying four levels, particularly in light
              of the defendants’ denial of medical care to their kidnapping
              victim. The court’s factual ęndings are suĜcient to support
              the enhancement, and those ęndings fall squarely in the prov-
              ince of the district court.
                     2. Dangerous-Weapon Enhancement for Fields
                  As noted above, in sentencing Fields, the district court ap-
              plied a two-level guideline enhancement because “a danger-
              ous weapon was used” during the crime. U.S.S.G.
              § 2A4.1(b)(3). Fields challenges this enhancement because an
              application note directs courts not to apply “any specięc of-
              fense characteristic for possession, brandishing, use, or dis-
              charge of an explosive or ęrearm” when a sentence is imposed
              under § 924(c). U.S.S.G. § 2K2.4, cmt. 4. Because Fields failed
              to object to this enhancement at sentencing, we would review
              for plain error. Rosales-Mireles v. United States, 138 S. Ct. 1897,
              1904 (2018). Because Fields has prevailed in having his con-
              viction and sentence under § 924(c) reversed, however, the in-
              struction in comment 4 no longer applies and will not prohibit
              application of the enhancement upon resentencing.
                 C. Order of Restitution
                  Finally, all three defendants challenge the judge’s decision
              to order restitution because they are indigent. Brazier raises
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 14 of 17


    Case: 16-4258      Document: 00713478397                   Filed: 09/03/2019           Pages: 17   (14 of 20)




              14            Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

              alone a separate issue, a challenge to the district court’s deci-
              sion to hold the three defendants jointly and severally liable
              for the entire amount of restitution. Brazier and Mzembe ob-
              jected to the order in the district court, but Fields did not. We
              review restitution imposed under 18 U.S.C. § 3663 for abuse
              of discretion, but when a defendant like Fields has forfeited
              an argument in district court, we review the district court’s
              decision for plain error. United States v. Robers, 698 F.3d 937,
              941 (7th Cir. 2012) (abuse of discretion standard); United States
              v. Dokich, 614 F.3d 314, 318 (7th Cir. 2010) (plain error). We
              need not dwell on the defendants’ diěerent approaches in the
              district court or the higher bar for plain-error review for this
              issue. The district court did not act contrary to law or abuse
              its discretion in imposing restitution, with joint and several
              liability, on all three defendants.5
                 The defendants contend that the district court abused its
              discretion by not adequately considering their “ęnancial re-
              sources,” “ęnancial needs,” and “earning ability” as required
              by § 3663(a)(1)(B) before imposing restitution. As defendants
              acknowledge, however, the district court considered in depth
              their ęnancial resources. The court expressly recognized it is
              unlikely they would pay the restitution in full. The court
              chose to order restitution despite their poverty.
                  The decision to impose restitution despite the defendants’
              likely inability to pay was within the district court’s discretion
              under § 3663. The court noted that it was not “impossible that

                   5The government asks that we affirm the district court’s decision un-
              der the Mandatory Victim Restitution Act, 18 U.S.C. § 3663A, which makes
              restitution mandatory for crimes of violence. We do not reach this issue
              because the judge did not abuse his discretion in ordering restitution un-
              der § 3663.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 15 of 17


    Case: 16-4258     Document: 00713478397              Filed: 09/03/2019         Pages: 17   (15 of 20)




              Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269              15

              either might win the loĴery” and that, in that case, each de-
              fendant should “have to share that good fortune with the man
              he shot, beat, bound and ransomed in 2015.” The defendants
              point to several cases that discouraged imposing restitution
              on indigent defendants. See, e.g., United States v. Jaroszenko, 92
              F.3d 486 (7th Cir. 1996); United States v. Lampien, 89 F.3d 1316
              (7th Cir. 1996). The problem with defendants’ reliance on
              these cases is one we acknowledged in United States v. Day,
              418 F.3d 746 (7th Cir. 2005): the Mandatory Victim Restitution
              Act changed the calculus in these earlier cases because it
              amended the Victim and Witness Protection Act provisions at
              issue in this case. Section 3664(f)(1)(A) now orders courts im-
              posing restitution to order restitution for “the full amount of
              each victim’s losses as determined by the court and without
              consideration of the economic circumstances of the defend-
              ant.” We explained in Day that the amendment made clear
              that “the law should be concerned ęrst with the victim’s right
              to full restitution and the defendant’s concomitant recogni-
              tion of the duty to pay full restitution, albeit a largely sym-
              bolic one.” 418 F.3d at 758.
                  Judge Miller took notice here of both the victim’s right to
              restitution and the defendants’ ęnancial circumstances, as re-
              quired by § 3663. He also acknowledged the largely symbolic
              nature of the restitution order. He then decided to award res-
              titution “in the full amount of each victim’s losses as deter-
              mined by the court and without consideration of the eco-
              nomic circumstances of the defendant” as required by
              § 3664(f)(1)(A). We do not see in this record any indication
              that the district judge abused his discretion in imposing a sub-
              stantial but likely symbolic order of restitution against all de-
              fendants.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 16 of 17


    Case: 16-4258     Document: 00713478397              Filed: 09/03/2019         Pages: 17   (16 of 20)




              16          Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269

                  Brazier alone challenges the district court’s decision to
              hold all defendants jointly and severally liable for the full res-
              titution amount. He argues that he should be on the hook for
              only a percentage of the restitution amount that is propor-
              tional to his culpability, which he calculates by comparing his
              sentence duration to the length of his co-defendants’ sen-
              tences. Section 3664(h) provides:
                     If the court ęnds that more than 1 defendant has
                     contributed to the loss of a victim, the court may
                     make each defendant liable for payment of the
                     full amount of restitution or may apportion lia-
                     bility among the defendants to reĚect the level
                     of contribution to the victimȇs loss and economic
                     circumstances of each defendant.
                  The district court exercised its discretion under § 3664(h)
              and chose to impose joint and several liability for all three de-
              fendants. The law did not require the district court to accept
              Brazier’s calculation of relative culpability based on compari-
              sons of prison sentences. And in an interesting version of try-
              ing to turn lemonade back into biĴer lemons, Brazier com-
              plains that his lighter prison sentence will be unfair to him
              because he will probably have to start making monthly resti-
              tution payments upon his release, years before Fields and
              Mzembe will because of their longer prison terms.
                  The district court acknowledged Brazier’s arguments but
              rejected them, ęnding that the facts that had led the court to
              impose diěerent prison sentences did not justify diěerent res-
              titution awards. We ęnd no abuse of discretion here, particu-
              larly since the focus of restitution, as distinct from prison
              terms, is more on compensation for the victim than on precise
              calibration of relative culpability among multiple defendants.
USDC IN/ND case 3:15-cr-00087-RLM-MGG document 405-1 filed 09/03/19 page 17 of 17


    Case: 16-4258     Document: 00713478397              Filed: 09/03/2019         Pages: 17   (17 of 20)




              Nos. 16-4258, 17-1060, 17-1412, 17-2268 & 17-2269              17

              Brazier was not convicted of a ęrearm oěense like Mzembe
              and Fields, but he played an integral part in kidnapping and
              torturing Harris. He was present when Harris was shot. He
              does not argue that he was unaware that Mzembe and Fields
              carried guns, which might have rendered the accidental
              shooting unforeseeable to him. And Brazier did nothing to
              treat Harris’s wounds. In fact, he intensięed Harris’s suěering
              by continuing to beat and torture him after the gunshot, or by
              at least aiding and abeĴing Harris’s beatings.
                  Finally, Fields points out that the district court made a fac-
              tual error in seĴing his restitution amount about $3,000 above
              the restitution amount for Mzembe and Brazier. The district
              court itself recognized this mistake in ordering restitution for
              Fields’ confederates. On remand, the court must adjust the
              restitution amount for Fields.
                  Brazier’s conviction and sentence are AFFIRMED. The
              § 924(c) convictions of Fields and Mzembe are REVERSED.
              Fields’ and Mzembe’s sentences are VACATED, and their
              cases are REMANDED for resentencing consistent with this
              opinion.
